DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 5 and 9.
Pending: 1-27.

Response to Arguments
Applicant's arguments, see page(s) 8-9, filed 06/08/2022, with respect to claim(s) 1-3 have been fully considered but they are not persuasive. The Examiner respectfully disagrees for at least the following reasons:

Re: Claim 1 (and dependent claims 2-3), applicant argues, see pages 8-9, 
“The only examples of the PRNG 100 given by Alvarez are shift registers, not memory cells. Alvarez does not teach generating a random number via a second plurality of memory elements. Furthermore, Alvarez is silent with respect to any generated random number having a tuned bias. Saxena was not cited as disclosing the above-quoted limitation and does not cure the deficiencies of Alvarez in this regard.” Emphasis added.
The Examiner respectfully disagrees. A shift register is a memory element as it stores value and can be read and written to. As such it meets the definition of a linear array of memory or storage elements.
The Examiner further respectfully disagrees regarding “tuned bias”. ALVAREZ discloses in figure 1 and paragraph [0035] disclose comparator 120 getting a random number value that has been biased by 400, 460 or 250. ALVAREZ figure 2 discloses comparator 120 getting a random number value that has been biased by 210. ALVAREZ figure 3 disclosed comparator 120 getting a random number value that has been biased by 260 or 290. The original specification does not disclose any specificity regarding “tuned bias” as such it is given customary interpretation of any value being used to influence random number generation. ALVAREZ as disclosed above uses various values to influence random number generation used by comparator 120.
 
Rejections of dependent claims 2-3 are being maintained for at least the above mentioned reasons. 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over ALVAREZ (US 20170068885 A1) in view of SAXENA (US 20150278682 A1).

Re: Independent Claim , ALVAREZ discloses a method (ALVAREZ ¶¶ [0006], [0096] and claims 1-5 and 9), comprising:
receiving an output from a first plurality of memory elements representing a plurality of synaptic weights of a neural network (e.g.  data from ALVAREZ Figs. 3, 4A: Synaptic/Leak weight storage and ¶¶ );
comparing the output to a known correct output (ALVAREZ Fig. 1 comparator 120 and ¶ [0031] disclose comparing synaptic event input values to the output of the threshold unit 200, a known value);
generating a random number with a tuned bias via a second plurality of memory elements (e.g. ALVAREZ Figs. 1-4A and ¶ [0035] discloses generating random values from LFSR, a unit comprising of plural memory elements); and
ALVAREZ is silent regarding:
updating the plurality of synaptic weights based on the random number and a difference between the output and the known correct output.
SAXENA discloses:
updating the plurality of synaptic weights based on the random number and a difference between the output and the known correct output (e.g. SAXENA Figs. 4-9A,B and at least ¶¶ [0066], [0081],[00898]-[0091], [0095] disclose updating weights responsive to deviation from threshold).
ALVAREZ and SAXENA disclose memory storage systems incorporating synapse circuits and associated methods. SZXENA discloses neuron synapse weight. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the synapse weight update teachings of SAXENA to the memory storage devices taught by ALVAREZ for the purpose of providing a synapse type memory for use in neural computing environment (see e.g., SAXENA ¶¶ [0122]-[0124]).

Re: Claim 2, ALVAREZ and SAXENA discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein updating the plurality of synaptic weights comprises programming the first plurality of memory elements to store the updated plurality of synaptic weights (e.g. SAXENA Figs. 7A,B and at least ¶¶ [0080]-[0081]).

Re: Claim 3, ALVAREZ and SAXENA discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein generating the random number comprises:
applying a pulse to a quantity of the second plurality of memory elements, the pulse having a magnitude between pulses associated with a RESET state and a pulse associated with a SET state of the second plurality of memory elements; and reading the second plurality of memory elements after applying the pulse (ALVAREZ Fig. 1 ).

Allowable Subject Matter
Claims 5-27 continue to be allowed as previously indicated. See office action dated 03/24/2022.

Re: Independent Claim 5 (and its dependent claim(s) 6-18), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a controller coupled to the first and the second pluralities of memory elements, wherein the controller is configured to:
representing a plurality of synaptic weights of a neural network, to a known correct output;
cause the second plurality of memory elements to generate a random number with a tuned bias based on a difference between the output of the first plurality of memory elements and the known correct output; and
program the first plurality of memory elements to store an updated plurality of synaptic weights based on the random number.

Re: Independent Claim 19 (and its dependent claim(s) 20-27), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a controller coupled to the first and the second pluralities of memory elements, wherein the controller is configured to:
compare an output of the first plurality of memory elements, representing a plurality of synaptic weights of a neural network, to a known correct output; and
cause the second plurality of memory elements to generate a random number with a tuned bias based on a difference between the output of the first plurality of memory elements and the known correct output; and
a weight update circuit coupled to the first and the second pluralities of memory elements, wherein the weight update circuit is configured to:
cause a randomly updated plurality of synaptic weights to be stored in the first plurality of memory elements based on the random number in response to an increase in a difference between the output and the known correct output.

Claim(s) 4 continues to be objected (See office action dated 03/24/2022) to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 4, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein generating the random number with the tuned bias comprises defining the quantity based on the difference.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov